DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lyle Kimms on March 25, 2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions and listings of claims of the application.

IN THE CLAIMS
	The status of the claims as presently amended is as follows:
1. (Currently Amended)  A word extraction device comprising:
	at least one memory device storing instructions; and
	at least one processor that implements the instructions to execute a plurality of tasks, including:
a speech recognizing task that:
receives speech information from a sound pickup equipment including a plurality of directional microphones arranged spaced apart for picking up speech information from a plurality of speakers; and
converts the received speech information from the plurality of directional microphones and convert into text data;
a text converting task that converts the text data into a string of words including a plurality of words;
a frequency calculating task that calculates appearance frequencies of the plurality of words;
a keyword extracting task that extracts a keyword included in a keyword database from the plurality of words and a word to be weighted from the plurality of words, the extracted word to be weighted being uttered within a predetermined period of time immediately before timing of utterance of the extracted keyword;
a speaker location estimating task that estimates, based on the speech information, a speech utterance location of each speaker by:
detecting a volume ratio of sounds reaching the plurality of directional microphones; and
clustering on the volume ratio for a conversation of a fixed length of time;
a location information generating task that generates location information about the estimated location of each speaker who uttered the extracted keyword;
a speaker number estimating task that estimates a number of speakers who uttered the extracted keyword based on the location information;
a word-to-be weighted information obtaining task that obtains word-to-be-weighted information, which is aweighting coefficient that depends on the number of speakers who uttered the keyword, about the extracted word to be weighted; and
an extracted word importance level calculating task that calculates an importance level of the extracted word to be weighted based on the appearance frequency thereof and the obtained word-to-be-weighted information, which depends on the number of speakers who uttered the keyword and is usable for identifying a related conference from among a plurality of previously held conferences.

2-4. (Canceled)

5. (Currently Amended)  The word extraction device according to claim 1, wherein the plurality of tasks include a speaker determination task that determines, based on the generated location information, whether a speaker, among the plurality of speakers, has uttered the extracted keyword from a specific direction.

6. (Currently Amended)  The word extraction device according to claim 5, wherein the plurality of tasks include a weighting coefficient determining task that determines, based on whether a speaker has uttered the extracted keyword from the specific direction, the weighting coefficient to be used in calculating the importance level of the extracted word to be weighted.

7. (Canceled)

8. (Currently Amended)  The word extraction device according to claim 1, wherein the plurality of tasks include an associating task that associates the string of words with the generated location information by adding time information to the generated location information.

9. (Currently Amended)  The word extraction device according to claim 1, wherein:
	the plurality of tasks include:
an extracted keyword frequency calculating task that calculates, from the string of words, an appearance frequency of the extracted keyword per unit time; and
a time extracting task that extracts a point in time where the appearance frequency of the extracted keyword has started to increase; and
	the extracted word importance level calculating task calculates the importance level of the extracted word to be weighted uttered immediately before the extracted point in time using a predetermined weighting coefficient.

10. (Currently Amended)  The word extraction device according to claim 1, further comprising:
	a synonym database, which includes information about a synonym of a specific word,
	wherein the plurality of tasks include a specific word frequency calculating task that calculates an appearance frequency of the specific word included in the plurality of words using the information about the synonym included in the synonym database.

11. (Currently Amended)  The word extraction device according to claim 10, wherein the plurality of tasks include an adding task that adds an appearance frequency of the synonym to the appearance frequency of the specific word.

12. (Currently Amended)  The word extraction device according to claim 1, wherein the plurality of tasks include an image generating task that generates, based on the importance level of the extracted word to be weighted, a display image indicating an important word.

13. (Currently Amended)  The word extraction device according to claim 12, wherein the plurality of tasks include a displaying information determining task that determines, based on the importance level of the extracted word to be weighted, font sizes and display colors of the words included in the display image indicating the important word.

14. (Currently Amended)  The word extraction device according to claim 1, further comprising:
	a grammar database and a word class database,
	wherein the plurality of tasks include a text dividing task that divides the text data into a plurality of morphemes and identify a word class of each of the plurality of morphemes, based on the grammar database and the word class database, to convert the text data into the string of words.

15. (Previously Presented)  The word extraction device according to claim 1, wherein the extracted keyword corresponds to an approving word that signifies an approval of the extracted word to be weighted uttered immediately before the extracted keyword.

16. (Currently Amended)  A related conference extraction system comprising:
	a sound pickup equipment including a plurality of directional microphones arranged spaced apart for picking up speech information from a plurality of speakers;
	at least one memory device storing instructions; and
	at least one processor that implements the instructions to execute a plurality of tasks, including:
a speech recognizing task that:
receives speech information from the plurality of directional microphones of the sound pickup equipment; and
converts the received speech information from the plurality of directional microphones and convert into text data;
a text converting task that converts the text data into a string of words including a plurality of words;
a frequency calculating task that calculates appearance frequencies of the plurality of words;
a keyword extracting task that extracts a keyword included in a keyword database from the plurality of words and a word to be weighted from the plurality of words, the extracted word to be weighted being uttered within a predetermined period of time immediately before timing of utterance of the extracted keyword;
a speaker location estimating task that estimates, based on the speech information, a speech utterance location of each speaker by:
detecting a volume ratio of sounds reaching the plurality of directional microphones; and
clustering on the volume ratio for a conversation of a fixed length of time;
a location information generating task that generates location information about the estimated location of each speaker who uttered the extracted keyword;
a speaker number estimating task that estimates a number of speakers who uttered the extracted keyword based on the location information;
a word-to-be weighted information obtaining task that obtains word-to-be-weighted information, which is a weighting coefficient that depends on the number of speakers who uttered the keyword, about the extracted word to be weighted;
an extracted word importance level calculating task that calculates an importance level of the extracted word to be weighted based on the appearance frequency thereof and the obtained word-to-be-weighted information, which depends on the number of speakers who uttered the keyword; and
a conference information extracting task that extracts, from pieces of conference information of a plurality of past conferences included in a related conference information database, conference information of a related conference, based on the calculated importance level of the extracted word to be weighted.

17. (Currently Amended)  The related conference extraction system according to claim 16, further comprising:
	a synonym database, which includes information about a synonym of a specific word,
	wherein the extracting task extracts the conference information of the related conference from the pieces of conference information of the plurality of past conferences included in the related conference information database using the information about the synonym included in the synonym database.

18. (Currently Amended)  The related conference extraction system according to claim 17, wherein the plurality of tasks include:
	a synonym importance level determining task that determines an importance level of a synonym of the specific word as important in the conference information of the related conference using an importance level of the specific word included in the plurality of words; and
	a similarity determining task that determines a degree of similarity between the specific word and the synonym, in a case where the conference information of the related conference is extracted from the pieces of conference information of the plurality of past conferences included in the related conference information database.

19. (Currently Amended)  The related conference extraction system according to claim 16, wherein the plurality of tasks include image generating task that generates a display image indicating the related conference, based on a degree of relatedness of a current conference to the related conference.

20. (Currently Amended)  The related conference extraction system according to claim 19, wherein the image generating task determines, based on the degree of relatedness, a display size of the conference information included in the display image indicating the related conference.

21. (Currently Amended)  The related conference extraction system according to claim 19, wherein the image generating task determines a displaying manner in which the conference information is included in the display image indicating the related conference, with participant information, which is included in the conference information.

22. (Currently Amended)  A word extraction device comprising:
	at least one memory storing instructions; and
	at least one processor that implements the instructions to execute a plurality of tasks, including:
a speech recognizing task that:
receives speech information from a sound pickup equipment including a plurality of directional microphones arranged spaced apart for picking up speech information from a plurality of speakers; and
converts the received speech information from the plurality of directional microphones and convert into text data;
a text converting task that converts the text data into a string of words including a plurality of words;
a keyword extracting task that extracts a keyword included in a keyword database from the plurality of words and a word to be weighted from the plurality of words, the extracted word to be weighted being uttered within a predetermined period of time immediately before timing of utterance of the extracted keyword;
a speaker location estimating task that estimates, based on the speech information, a speech utterance location of each speaker by:
detecting a volume ratio of sounds reaching the plurality of directional microphones; and
clustering on the volume ratio for a conversation of a fixed length of time;
a location information generating task that generates location information about the estimated location of each speaker who uttered the extracted keyword;
a speaker number estimating task that estimates a number of speakers who uttered the extracted keyword based on the location information;
a word-to-be weighted information obtaining task that obtains word-to-be-weighted information, which is a weighting coefficient that depends on the number of speakers who uttered the keyword, about the extracted word to be weighted; and
an extracted word importance level calculating task that calculates an importance level of the extracted word to be weighted based on the obtained word-to-be-weighted information, which depends on the number of speakers who uttered the keyword, for identifying a related conference from among a plurality of previously held conferences.

23. (Currently Amended)  The word extraction device according to claim 22, wherein the plurality of tasks include:
	a frequency calculating task that calculates appearance frequencies of the plurality of words; and
	an importance-levels calculating task that calculates importance levels of the plurality of words based on the calculated appearance frequencies.

24. (Currently Amended)  A word extraction method executable with at least one processor operating with a memory device, the method comprising:
	a speech recognizing step of recognizing speech by:
receiving speech information from a sound pickup equipment including a plurality of directional microphones arranged spaced apart for picking up speech information from a plurality of speakers; and
converting the received speech information from the plurality of directional microphones into text data;
	a text converting step of converting the text data into a string of words including a plurality of words;
	a keyword extracting step of extracting a keyword included in a keyword database from the plurality of words and a word to be extracted from the plurality of words, the extracted word to be weighted being uttered within a predetermined period of time immediately before timing of utterance of the extracted keyword;
	a speaker location estimating step of estimating, based on the speech information, a speech utterance location of each speaker by:
detecting a volume ratio of sounds reaching the plurality of directional microphones; and
clustering on the volume ratio for a conversation of a fixed length of time;
	a location information generating step of generating location information about the estimated location of each speaker who uttered the extracted keyword;
	a speaker number estimating step of estimating a number of speakers who uttered the extracted keyword based on the location information;
	a word-to-be-weighted information obtaining step of obtaining word-to-be-weighted information, which is a weighting coefficient that depends on the number of speakers who uttered the keyword, about the extracted word to be weighted; and
	an extracted word importance level calculating step of calculating an importance level of the extracted word to be weighted based on the obtained word-to-be weighted information, which depends on the number of speakers who uttered the keyword, for identifying a related conference from among a plurality of previously held conferences.

25. (Currently Amended)  The word extraction method according to claim 24, further comprising:
	an appearance frequency calculating step of calculating appearance frequencies of the plurality of words; and
	an importance-levels calculating step of calculating importance levels of the plurality of words based on the calculated appearance frequencies.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659